     Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.1 Filed 06/15/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


CHRISTOPHER KONONOWECH,
Individually and on behalf of all
other similarly situated individuals,                Case No.

        Plaintiffs,                                  Hon.
v.
BEAUMONT HEALTH INC.,

     Defendant.
__________________________________________________________________
Noah S. Hurwitz (P74063)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
nhurwitz@nachtlaw.com
__________________________________________________________________
             There is no other pending or resolved civil action arising out
              of this transaction or occurrence alleged in the complaint.

                       COMPLAINT AND JURY DEMAND

        Plaintiff Christopher Kononowech, by and through his attorneys,

NACHTLAW, P.C., hereby allege as follows:

                                 INTRODUCTION

        This is an action for money damages, liquidated damages, costs, attorneys’

fees and other relief as a result of Defendant Beaumont Health Inc.’s failure to follow
  Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.2 Filed 06/15/21 Page 2 of 14




its own “On-Call and Called-In Policy” stating that “Non-exempt employees who

are required to remain on Beaumont Health premises, or so close to the premises that

they cannot use their time effectively for their own purposes, are considered

working, and are not on-call.” Plaintiff and other similarly situated employees who

are required to remain on Beaumont Health premises, or so close to the premises that

they cannot use their time effectively for their own purposes, are not “on-call” and

must be compensated for unpaid wages, on-call compensable hours, overtime, and

vacation time in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201, et seq. Plaintiff’s FLSA claims are brought pursuant to the opt-in collective

action provisions of the Fair Labor Standards Act under 29 U.S.C. § 216(b),

sometimes referred to as an “opt-in” class action.

                          PARTIES AND JURISDICTION

      1.     Plaintiff Christopher Kononowech is an individual residing in

Ypsilanti, Michigan, which is located in Washtenaw County.

      2.     Defendant Beaumont Health, Inc. is a Domestic Nonprofit Corporation

with its registered business address in Southfield, Michigan, which is located in

Oakland County.

      3.     This Court has general federal question jurisdiction pursuant to 28

U.S.C. § 1331 because Plaintiff is bringing claims pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

                                         2
   Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.3 Filed 06/15/21 Page 3 of 14




      4.     Venue is proper in this Court because Defendant’s registered business

address is located within the Eastern District of Michigan.

                            GENERAL ALLEGATIONS

      5.     Defendant is a domestic nonprofit corporation that operates a large

chain of hospitals, otherwise known as Beaumont Hospitals, across Southeastern

Michigan.

      6.     At all times relevant to this Complaint, Defendant has been, and

continues to be, an employer engaged in interstate commerce within the meaning of

the FLSA, 29 U.S.C. § 203.

      7.     At all times relevant to this Complaint, Defendant was Plaintiff’s

employer.

      8.     Plaintiff brings this action on his own behalf and on behalf of all other

similarly situated employees of Defendant, present and former, who were and/or are

affected by the actions, pay schemes, policies and procedures of any of Defendant’s

Michigan hospitals.

      9.     In addition, Plaintiff brings this action in his individual capacity,

separate and apart from the class and/or collective action claims set forth herein.

      10.    At all times relevant to this Complaint, Plaintiff was employed as a

“Cardiovascular Technician” with Defendant.




                                          3
   Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.4 Filed 06/15/21 Page 4 of 14




          11.   As a cardiovascular technician, Plaintiff is scheduled for mandatory

“on-call” shifts in addition to his regularly scheduled working hours for Defendant.

          12.   Plaintiff is required to respond within thirty (30) minutes of

Defendant’s call to ensure immediate availability in the event of an emergency to

administer primary percutaneous coronary intervention (PCI).

          13.   The 30-minute response time requirement is at the direction of the

Defendant’s own policy and required by both the State of Michigan’s guidelines and

those of the Joint Commission.

          14.   Under the Procedure heading of the Hospital’s “On-Call and Called-In

Policy,” Section E states:

          An employee who is on-call must meet the following criteria to receive on-
          call pay: (1) Thoroughly check the working status of the telephone or pager
          before on-call status begins and maintain it in operational mode at all times;
          (2) Stay within the telephone or pager’s range; (3) When notified by telephone
          or pager, respond to the call within designated departmental timeframes,
          usually between 5-15 minutes. Arrive in the work unit within 30-60 minutes
          or less after receiving the call, depending on designated departmental
          timeframes; and (4) Arrive in a condition “fit” for duty.

          15.   Section 4(9) of the Michigan Department of Health and Human

Services Certificate of Need Review Standards for Cardiac Catherization Services

states:

          At least two physicians credentialed to perform PCI must commit to
          functioning as a coordinated group willing and able to provide the service at
          the hospital on a 24-hour per day, 365 day per year call schedule, with ability
          to be on-site and available to operate within 30 minutes of identifying the need
          for primary PCI.
                                              4
   Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.5 Filed 06/15/21 Page 5 of 14




      16.    Comprehensive Cardiac Center Management Chapter 7, Section 5 of

the Joint Commission Prepublication Standards states:

      At least one cardiac interventionalist is available by phone within 10 minutes
      and available in house within 30 minutes, 24 hours a day, 7 days a week. Other
      cardiac catherization/interventional suite personnel are available within 30
      minutes, 24 hours a day, 7 days a week, to perform emergency cardiac
      catherization/interventional procedures.

      17.    Plaintiff follows these policies as written, as failure to reach the

Defendant’s premises within the 30-minute period results in disciplinary measures

enforced by Defendant.

      18.    Under Defendant’s “On-Call and Called-In Policy,” Section H states:

“Employees who are scheduled to be on-call and fail to respond within the

timeframes established by the department may be subject to disciplinary action.”

      19.    Section IV of the Hospital’s “On-Call and Called-In Policy” states the

following:

      Non-exempt employees who are required to remain on Beaumont Health
      premises, or so close to the premises that they cannot use their time effectively
      for their own purposes, are considered working, and are not “on call.” All such
      hours are to be reported as time worked, paid at the base rate plus any
      applicable shift differential and overtime pay.

      20.    Plaintiff and other similarly situated individuals are among the “non-

exempt employees who are required to remain on Beaumont Health Premises” in

accordance with Section IV of Defendant’s policy, which expressly states that they

are in fact not “on call.”
                                          5
   Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.6 Filed 06/15/21 Page 6 of 14




      21.    The 30-minute response time requirement, coupled with Plaintiff’s lack

of proximity to the hospital, imposes an implicit on-premises living requirement,

geographical restriction, and restrictive response time.

      22.    Defendant is fully aware of the travel constraints it imposes on Plaintiff

and other similarly situated individuals because it provides furnished “call rooms”

on Defendant’s premises for its employees to reside in during on-call shifts.

Additionally, the keys that provide access to this room were provided to Plaintiff by

Defendant’s management.

      23.    The need for call rooms is recognized by Defendant because other

employees outside of the cardiovascular department have separate call rooms in

different sections of the Hospital.

      24.    At all times relevant to this Complaint, Plaintiff’s supervisors are

knowledgeable of his home address and why he remains on premises instead of

shuttling back and forth.

      25.    Plaintiff’s exceptional average response times are documented in charts

that are reviewed by both physicians and management of the catheterization lab.

      26.    Plaintiff believes that no patient has ever died due to the Cardiology

Department’s tardiness when responding to an emergency and this has been

documented by management.




                                          6
  Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.7 Filed 06/15/21 Page 7 of 14




      27.   Physicians, including Dr. George Nahhas, Dr. Mustafa Hashem, and

Dr. Saba Assar have personally asked Plaintiff to follow up with patients post-

complication because of the requirement for him to stay overnight on Defendant’s

premises.

      28.   Plaintiff, upon information and belief, is aware of at least six (6) other

current and former employees from the Cardiology Department who also use the call

room to remain on Defendant’s premises, including Kevin Moss, Antoinette Oddy,

David Ashcroft, Sherry Comer-Wilcox, Lauren Vitore, and Nancy Farkas.

      29.   Plaintiff has conducted interviews for potential new hires alongside

management where the candidates’ residential addresses similarly make it

impracticable for them to reach the Hospital within the 30-minute response time,

further demonstrating the requirement of employees like Plaintiff to remain on

Defendant’s premises while on-call.

      30.   During the interviews for potential new hires that Plaintiff assisted with,

management explained to candidates that travel restrictions will not be an issue

because Defendant “has three new call rooms” for use by staff members.

      31.   Upon information and belief, Defendant continues to hire employees

who reside in locations that make it impossible to effectively travel to Defendant’s

premises within the 30-minute constraint when called to duty. One such employee

was hired as early as February 2021.


                                          7
   Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.8 Filed 06/15/21 Page 8 of 14




      32.    Plaintiff’s time spent while on-call on Defendant’s premises is

predominantly for Defendant’s benefit and he cannot use this time for his own

purposes.

      33.    Furthermore, Plaintiff is called upon at least once per on-call shift to

perform emergency catherization, which is documented by the charts reviewed by

physicians and management of the catherization lab. Plaintiff therefore had to

anticipate a call to duty at any moment on every shift.

      34.    While residing on Defendant’s premises, Plaintiff cannot consume

alcohol, feel free to run personal errands, celebrate family birthdays, attend religious

holidays like Christmas and Easter, sleep in his own bed with his wife, or read

bedtime stories to his three-year-old daughter.

      35.    Plaintiff is currently paid four ($4) dollars an hour for “on-call time.”

When the emergency on-call team is activated, Plaintiff is then paid 1.5 times his

base wages for performing emergency PCI. This contradicts Section IV of the

Hospital’s own policy and deprives Plaintiff and other similarly situated individuals

of payment “at base rate plus any applicable shift differential and overtime pay.”

      36.    Plaintiff and other similarly situated individuals are therefore being

deprived of a full hourly wage, in addition to overtime wages.

      37.    By not following its own policy, Defendant also deprives Plaintiff and

other similarly situated individuals of a fair accrual of vacation time.


                                           8
   Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.9 Filed 06/15/21 Page 9 of 14




      38.    Plaintiff is owed in unpaid base and overtime wages an amount of

approximately $73,686.16. The calculation is derived from combining (a) Plaintiff’s

base wage for the “on-call hours” that increases his biweekly hours to 80; and (b)

Plaintiff’s overtime wage for the “on-call” hours that exceed 80 in a biweekly work

period.

      39.    Going back to the pay period ending July 14, 2018, utilizing a base

wage that is adjusted to reflect Plaintiff’s wage at the time of calculation, and

factoring 2,062 total on-call hours that have only been reimbursed at $4 per hour,

Plaintiff is owed $38,925.08 in unpaid base pay and $34,761.08 in unpaid overtime

pay (i.e., the $73,686.16 total).

      40.    Pursuant to the FLSA’s liquidated damages provision, the wages owed

to Plaintiff is doubled, and Defendant has deprived Plaintiff of at least $147,372.32

in unpaid compensation.

      41.    On or around January 8, 2021, Defendant formally denied Plaintiff’s

request for additional compensation, leaving Defendant no choice but to initiate legal

action.

      42.    With respect to the collective action claims under the FLSA, the

collective action class is defined as (a) all current and former cardiovascular

technicians of Defendant who are/were required to be on Defendant’s premises and

deprived of unpaid wages, compensable time, overtime, and vacation time from


                                          9
 Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.10 Filed 06/15/21 Page 10 of 14




three (3) years preceding the filing of this lawsuit through the culmination of this

litigation at any of Defendant’s Michigan hospitals. Plaintiffs reserve the right to

amend said class definition consistent with information obtained through discovery.

                         COUNT I
VIOLATION OF THE FAIR LABOR STANDARDS ACT ON BEHALF OF
  PLAINTIFFS, INDIVIDUALLY, AND ON BEHALF OF ALL OTHER
  SIMILARLY SITUATED EMPLOYEES, CURRENT AND FORMER

      43.       Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

      44.       At all times relevant to this action, Plaintiffs were Defendant’s

employees within the meaning of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq.

      45.       At all times relevant to this action, Defendant was the employer of

Plaintiffs within the meaning of the FLSA.

      46.       In violation of the FLSA, Defendant failed to pay Plaintiffs and other

similarly situated compensation for unpaid wages, compensable time, overtime, and

vacation time.

      47.       Defendant has a policy and practice of failing and refusing to pay

Plaintiffs and all other similarly situated employees for all hours worked in violation

of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      48.       Defendant’s conduct in this regard was a willful violation of the FLSA.



                                           10
 Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.11 Filed 06/15/21 Page 11 of 14




      49.    As a result of Defendant’s unlawful acts, Plaintiffs and all other

similarly situated current and former employees are being deprived of earned wages

in amounts to be determined at trial. They are entitled to compensation for unpaid

compensable hours, wages, interest, liquidated damages, attorneys’ fees and costs,

and any other remedies available at law or in equity.

                             DEMAND FOR RELIEF

      WHEREFORE, Plaintiff claims, individually and on behalf of all other

similarly situated as follows:

      a.     Designation of this action as a collective action pursuant to the FLSA

and prompt issuance of notice pursuant to 29 U.S.C. § 216(b);

      b.     An award of unpaid overtime wages under the FLSA;

      c.     An award of unpaid wages for compensable hours under the FLSA;

      d.     An award of unaccrued vacation time under the FLSA;

      e.     An award of liquidated damages under the FLSA;

      f.     Interest;

      g.     Attorneys’ fees and costs under the FLSA; and

      h.     Such other relief as in law or equity may pertain.


                                              Respectfully Submitted,
                                              NACHTLAW, P.C.

                                              /s/ Noah S. Hurwitz

                                         11
Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.12 Filed 06/15/21 Page 12 of 14




                                         Noah S. Hurwitz (P74063)
                                         Attorneys for Plaintiff
                                         101 N. Main Street, Suite 555
                                         Ann Arbor, MI 48104
                                         (734) 663-7550
 Dated: June 15, 2021




                                    12
 Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.13 Filed 06/15/21 Page 13 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHRISTOPHER KONONOWECH,
Individually and on behalf of all
other similarly situated individuals,            Case No.

       Plaintiffs,                               Hon.
v.
BEAUMONT HEALTH INC.,

       Defendant.
__________________________________________________________________
Noah S. Hurwitz (P74063)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
nhurwitz@nachtlaw.com
__________________________________________________________________
                         DEMAND FOR TRIAL BY JURY

       NOW COMES Plaintiff Christopher Kononowech, by and through his

attorneys, NachtLaw, P.C., and hereby demands a jury trial in the above-captioned

matter for all issues so triable.
Case 5:21-cv-11405-JEL-CI ECF No. 1, PageID.14 Filed 06/15/21 Page 14 of 14




                                  Respectfully Submitted,
                                  NACHTLAW, P.C.


                                  /s/ Noah S. Hurwitz
                                  Noah S. Hurwitz (P74063)
                                  Attorneys for Plaintiff
                                  101 N. Main Street, Suite 555
                                  Ann Arbor, MI 48104
                                  (734) 663-7550
 Dated: June 15, 2021




                                    2
